Citation Nr: 0809414	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  02-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bilateral hallux 
valgus with metatarsalgia, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1957 until August 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

Procedurally, this case was previously before the Board in 
May 2004 and was remanded for further development.  After the 
development was completed, the case was readjudicated.  

This case was again before the Board in August 2005, wherein 
the Board found that the veteran was entitled to a 20 percent 
disability rating for his bilateral hallux valgus with 
metatarsalgia.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2007, the Court issued a Memorandum Decision, wherein the 
Court vacated the Board's decision in part and remanded the 
veteran's bilateral hallux valgus claim.  The case has been 
returned to the Board for appellate consideration.


REMAND

In the August 2007 Memorandum Decision issued by the Court, 
the Court found that the matter of whether the appellant 
should be awarded special monthly compensation (SMC) pursuant 
to the provisions of 38 C.F.R. § 3.350(a)(2) (2007) for 
service-connected foot disability was inextricably 
intertwined with the issue on appeal, and should be 
adjudicated in conjunction with consideration of the issue on 
appeal.  In this regard, the Board notes that the veteran has 
not been provided VCAA notice with regard to this issue, and 
the veteran has the right to have the RO consider the matter 
prior to appellate adjudication. 

In view of the foregoing, the case is hereby Remanded to the 
RO for the following action:

1.  Issue a VCAA notice letter as to the 
issues of (1) entitlement to special 
monthly compensation pursuant to 38 
C.F.R. § 3.350(a)(2) based on loss of use 
of either foot, due to service-connected 
disability, to include bilateral hallux 
valgus with metatarsalgia, and (2) 
entitlement to an evaluation in excess of 
20 percent for bilateral hallux valgus 
with metatarsalgia, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2005), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The veteran must be apprised 
that a disability rating and an effective 
date for the award of benefits will be 
assigned for the award of any benefit 
sought.

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to special 
monthly compensation pursuant to 38 
C.F.R. § 3.350(a)(2) for loss of use of 
either foot due to service-connected 
disability, and readjudicate the issue of 
entitlement to an increased rating for 
bilateral hallux valgus with 
metatarsalgia.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  The 
case should thereafter be returned to the 
Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




